PER CURIAM:
This claim was submitted upon a written stipulation which revealed that on or about July 11, 1980, claimant was operating a 1969 Chevrolet Corvette titled in the name of Susan R. Feist on West Virginia Route 20 at Green Valley, Nicholas County, West Virginia. The vehicle was purchased by the claimant, Lee Roy Robertson, but was not titled in his name for insurance purposes.
It was also stipulated that, while traveling on Route 20, claimant’s vehicle crossed an uncovered culvert around which no *382warning signs had been placed by the Department of Highways. The vehicle was damaged in the amount of $1,700.00, which sum was paid by Lee Roy Robertson.
As the stipulation further declares that the negligent maintenance of West Virginia Route 20 by the respondent was the proximate cause of the damages suffered by the claimant, the Court makes an award to the claimant in the amount agreed upon by the parties.
Award of $1,700.00.